                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF GEORGIA
                                       COLUMBUS DIVISION

 UNITED STATES OF AMERICA,                             *

 v.                                                    *
                                                           Case Number: 4:17-cr-35-002 (CDL)
 DORITA CLAY,                                          *

                       Defendant.                      *


                                             ORDER

       Pursuant to an Appearance Bond dated October 24, 2017, Defendant was released on bond

following the payment into the registry of the Court of the sum of $ 2,000.00. The conditions of the

Appearance Bond have now been met and the Clerk is directed to disburse from the registry of the Court

the sum of $ 2,000.00, plus all accrued interest less any amounts necessary for administrative fees of the

Court to: Nathaniel Norris.



       This _24th__ day of July 2019.


                                              s/Clay D. Land
                                             CLAY D. LAND, CHIEF
                                             CHIEF UNITED STATES DISTRICT JUDGE
